Title: Report from John Lenthall, 11 June 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Rough Stone and Brick work done to the
          South Wing of the Capitol from 28th May to 11th June 1803
          – West front –
          The Voids of 5 Reversed arches filled up, the Cellar window stools set & the Cellar windows taken up to level of the Arches which amt. to about 1000 Cubic feet
          
            
              Bricks laid in the Reversed Arches about
              9160
             
            
            
              do in the Internal Arches
                4728
              
            
            
              
              13888
             
            
          
          — South front —
          Voids of 5 Arches taken up from the Cellar Window stools to the level of the arches, excluding the extra labor of the Quoins and fluing Jambs of Cellar Windows—377
          
            
              Bricks laid in 5 Internal Arches
              4,572
              
            
          
          — East front —
          The Walls taken up to the level of the Arches. The Beds of the Arches prepared to receive the Bricks, and the Voids filled up to the tops of the Cellar Window stools, Window stools set &c, Amot. about 4467 feet
          
            
              Bricks laid in Reversed Arches
              11,964
              
            
            
              do in the Internal Arches, about ⅔
              }
              
              
            
            
               of which only is done—say
                 3100
              
            
            
              
              15,064
              
            
            
              Stone
              5844
              Cubic feet or
            
            
              Bricks laid about 33,000
              236
              Perches
            
            
              for B H Latrobe
              
            
          
          
            Jno Lenthall
          
        